Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment 
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1-20 are currently pending in this Office Action. Claims 14-19 has been withdrawn due to being directed to the non-elected invention.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim newly recites “wherein distance between the two layers is increased locally in a central region”; however, the specification indicates that this is a result of the opening mandrel piercing the filters and tapping the top layer such that the top layer is separated from the bottom layer (page 20, line 27-36). Therefore, the claim is indefinite because it is not clear if this is a structural limitation of the claimed filters, or an intended use of the claimed filter such that the filters are capable of having their distance between them increased in the central region when pierced. In light of the specification, the claims will be construed accordingly to the latter interpretation. 
Claims 2-13 and 20 are rejected based on their dependency on a rejected Claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahlich (US 2012/0070543) in view of Nottingham et al. (US 2005/0056153) and evidenced by Gruenbacher (US 5,298,267). 
Regarding Claim 1, Mahlich discloses a portion capsule for producing a beverage, having a capsule body with a capsule base and a filling side, with a cavity for accommodating a pulverulent or liquid beverage base being formed between the capsule base and the filling side, and with a filter element being arranged between the beverage base and the capsule base with the filter element being provided at least partially from a non-woven material which is arranged in a region of the capsule base (see ABSTRACT), wherein the filter element is provided from two layers (see Figs 12a and 12c), wherein one layer has a thickness of 0.8 mm (paragraph 12).
In light of the 112(b) rejection in regards to the limitation of the distance between the two layers, it is construed that since Mahlich discloses wherein the filter layers can be two filter element that lies one 
While Mahlich discloses that the two layers can be connected to each other (see paragraph 72), he is silent to specifically wherein the two layers are connected to one another by a sealing effect and the sealing effect is provided locally as a continuous circular ring and wherein each layer of the filter elements extends beyond the continuous circular ring to an edge of each layer.  Nottingham is relied on to teach similar beverage capsules having a capsule base and a filling side (40, Fig. 1), having a filter element on the base region of the capsule between the capsule base and the beverage base (see Fig. 2) wherein the filter element comprises two layers (see layers 14 and 20 in Fig. 1a) having a sealing effect in a continuous circular ring (paragraph 41) which in turn is sealed to the capsule base (see Fig. 11c and paragraph 55), and wherein each layer of the filter element extend beyond the continuous circular ring to an edge of each layer (see Fig. 11C), where the “continuous circular ring” is construed to be where the capsule base contacts with the filter element layers (see annotated image below). Gruenbacher is relied on as evidentiary reference to show that two layers of non-woven materials (layers 10 and 20, Col. 10, Ln. 25-38) are capable of being sealed together with use of heat and pressure (Col 8, Ln. 22-41). 
Therefore, since Mahlich is directed to a multi-layer filter material that is preferably sealed to the base using ultrasound (paragraph 13), and Nottingham discloses known methods of sealing/attaching multilayer filter materials onto the base of the capsule container, it would have been obvious to one of ordinary skill in the art to use a sealing effect in the manner of a continuous circular ring to sufficiently seal the beverage base within the capsule. 

    PNG
    media_image1.png
    525
    1008
    media_image1.png
    Greyscale

Regarding Claim 3, Mahlich further discloses wherein at least one layer is a felt structure (see paragraph 70) to exhibit low level pressure loss (see paragraph 73). For similar reasons provided in Claim 2, with respect to MPEP 2143.E, it would have been obvious to one of ordinary skill in the art, with the finite number of solutions available, to provide a non-woven layer and a felt layer, for its respective benefits of reducing cost and the pressure loss. 
Regarding Claim 5, Mahlich further discloses wherein the non-woven material is produced from fine polyester fibers (see paragraph 12). 
Regarding Claim 6, Mahlich further teaches wherein the filter element is sealed at the capsule base (paragraph 13). 
Regarding Claim 7, Mahlich further teaches wherein the filter element completely covers the capsule base (paragraph 28). 
Regarding Claim 8, Mahlich further teaches wherein the capsule base has a protrusion in a direction opposing the filling side (paragraph 31). 
Regarding Claim 9, Mahlich further teaches wherein the filter element is formed in such a way that, when the capsule base is perforated by an external perforation means, the filter element is at least partially lifted off from the capsule base (see Fig. 4b, 5b 6b) and/or in that the perforation means perforates at least one layer of the filter (see Fig. 11). 
Regarding Claim 10
Regarding Claim 11, Mahlich further teaches wherein the perforation means pierces and/or taps the filter layer (see paragraph 69). In view of the teachings provided by Mahlich, it would be suggested that if there were two filters provided such as those shown in Fig. 12a-12c, especially if they were modified to two non-woven layers, both layers will be tapped or pierced as similarly shown in Fig. 11.
Regarding Claim 12, the claim recites an intended use of the claimed capsule. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the capsule of Mahlich is also capable of performing the intended use, depending on how sharp or dull the puncturing needle is. Also, Mahlich discloses that the two layers can be identical, or different materials (see paragraph 71), where either the top layer or the bottom layer is thinner than the other. Therefore, it would have been capable of performing the intended use if the thinner filter layer sealed to the capsule base, and the puncturing needle was sharp to an extent such that it penetrates the thinner layer but not the top filter layer. 
Regarding Claim 13, Mahlich further teaches wherein the capsule base has an outlet opening which is sealed off by a film or foil, with the film or foil having a pull-off tab for pulling off the film or foil by hand (see paragraph 37). 
Regarding Claim 20, Mahlich further teaches wherein the filter element is ultrasonically sealed and stretched at the base of the capsule (paragraph 29 and 40). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 1, further in view of Lazaris  et al (US 2004/0045443). 
Regarding Claim 2, while Mahlich discloses filters made from non-woven materials (see paragraph 59), he is silent to specifically reciting wherein both layers are provided from a non-woven. However, since Mahlich discloses several benefits of using non-woven materials over plastic filters (paragraph 10), thus providing a need in the art, and also discloses embodiments having two filter layers, it would have been obvious to one of ordinary skill in the art to provide two non-woven layers based on the finite options provided by Mahlich and for its expected results over conventional plastic filters. 
In any case, Lazaris is further relied on to disclose providing an additional filter layer of the same material to adjust the permeability by increasing the thickness of the filter region (paragraph 17). Increasing the permeability helps retain the liquid within the capsule prior to being dispensed, and thus provides better infusion (see paragraph 9). Therefore, since Lazaris is similarly directly to capsules having two layers of filter, it would have been obvious to one of ordinary skill in the art to add an additional layer of non-woven filter to improve the infusion of the brew. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 3, further in view of Beaulieu et al (US 2013/0101716). 
Regarding Claim 4, the combination is silent to wherein the felt layer has a smaller surface against which beverage flows than the non-woven layer. However, this limitation would have been necessarily achieved by applying Mahlich’s alternative embodiments, such as the filter of Fig. 6a which has a base area that is larger than the base area of the capsule base to ensure that the base is always covered by the filter element (paragraph 65). Beaulieu is further relied on to show similar configurations of a filter element comprising two layers (filter 30 and filter guard 40). In this case, the filter guard also functions as a filter by providing through holes for liquid to flow through (see Fig. 4). The filter element 30 similarly provided to be larger than the base area is provides constant coverage over the capsule base, whereas the filter element 40 is provided only on the capsule base. 
Therefore, since both Mahlich and Beaulieu discloses two layers of filters, it would have been obvious to one of ordinary skill in the art to provide the upper layer larger surface against which the beverage flows against, to secure the filter on the capsule wall such that the capsule base is always covered by the filter. 

Response to Arguments
Applicant’s response in the remarks filed 1 Feb 2021 has been considered but is found not persuasive over the prior art for the follow reasons:
Applicant argues that the prior art does not the limitation of wherein a thickness of one layer of the filter is between 0.2 and 2.0mm and wherein the distance between the two layer is increased locally in the central region.  Specifically, applicant argues that the claim distinguishes over the prior art because Mahlich discloses filters that are all in planar contact with each other. However, the argument is not persuasive because Mahlich also teaches wherein the filter element is within the claimed range (0.8 mm, paragraph 12). Also, in light of applicant’s specification, the limitation of the filters having an increased distance in the central region is a result of a piercer penetrating through one of the filter layer, and pushing upward on the upper filter layer, thus increasing their distance between each other (Page 20, Ln. 27-36). Therefore, since the claims are directed to a product, the limitation is construed as an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Mahlich discloses two filter layers where one can lie on the other (paragraph 72), then the filter structure of Mahlich is also capable of having the distance between the layer’s central regions increased, such as when a piercer penetrates through the lower layer and taps the upper layer. 
As to applicant’s argument regarding the Nottingham reference, applicant argues that Nottingham does not disclose any sealing affect that may occur during the welding step that would necessarily follow with the layers becoming sealed together; however, the argument is not persuasive because applicant appears to argue that the layers are in the same state prior to and after being welded into the capsule, indicating that the welding does not necessarily result in the layers being welded together. The argument is found not persuasive because Nottingham discloses two layers that are heat-sensitive film (paragraph 40) that are head sealed around the circumference of the rim thereof to form a sealed seam 28 (paragraph 41). It is therefore construed that Nottingham discloses layers that have a sealing effect to each other prior to being welded into the capsule and thus meets the structural limitations of the claim.  In 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792